DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) specifically described and shown as claimed in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the encapsulation layer”. There is lack of antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2012/0146209).

a.	Re claim 12, Hu et al. disclose a multi-chip wafer level package, comprising: an interposer 21&210&212 (see figs. 3D&7B and related text; see [0049]-[0053],[0068]-[0082]; see remaining of disclosure for more details) disposed over a first (top) side of first redistribution layer structure 24; a second redistribution layer structure 213 disposed over and electrically connected to the interposer; at least two semiconductor chips 28 (or 28&271; [0073]) disposed over and electrically connected to the second redistribution layer structure; and an underfill layer 270 ([0045]) disposed to fill a space between the second redistribution layer structure and each of the at least two semiconductor chips, wherein the interposer is electrically connected to the two semiconductor chips in a face-to-face configuration with substrates thereof away from each other, and wherein the first redistribution layer structure extends laterally beyond edges of the at least two semiconductor chips (explicit on fig. 7B).

b.	Re claim 13, an encapsulation layer 22 is in physical contact with the first redistribution layer structure.

c.	Re claim 14, the first redistribution layer structure extends laterally beyond the second redistribution layer structure (explicit on fig. 7B).

d.	Re claim 15, the multi-chip wafer level package of claim 12, further comprising at least two other semiconductor chips 30 ([0063]) disposed on the first redistribution layer structure aside the interposer.

e.	Re claim 16, Hu et al. disclose a wafer level package, comprising: a first redistribution layer structure 24 (see figs. 3D&7B and related text; see [0049]-[0053],[0068]-[0082]; see remaining of disclosure for more details); a chip module 21&21&210&212&&213&22&30&270&271&28 disposed over the first redistribution layer structure and comprising: an interposer 21&210&212 disposed over the first redistribution layer structure; two upper semiconductor chips 28&271 over the interposer; and a second redistribution layer structure 213 in physical contact with the interposer and the two upper semiconductor chips; and an encapsulation layer 32 disposed over the first redistribution layer structure and encapsulating (at least in part) the chip module.

In the alternative to the above, claim 16 can be rejected as follow: Hu et al. disclose a wafer level package, comprising: a first redistribution layer structure 24 (see figs. 3D&7B and related text; see [0049]-[0053],[0068]-[0082]; see remaining of disclosure for more details); a chip module 21&21&210&212&213&270&271&28 disposed over the first redistribution layer structure and comprising: an interposer 21&210&212 disposed over the first redistribution layer structure; two upper semiconductor chips 28&271 over the interposer; and a second redistribution layer structure 213 in physical contact with the interposer and the two upper semiconductor chips; and an encapsulation layer 22 disposed over the first redistribution layer structure and encapsulating (at least in part) the chip module.

f.	Re claim 19, the multi-chip wafer level package of claim 16, further comprises two other semiconductor chips 30 disposed over the first redistribution layer structure and aside the chip module.

g.	Re claim 20, the other semiconductor chips are integrated passive device chips ([0063]).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2012/0248439) disclose a multi-chip wafer-level package similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899